f
                    ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeals of --                                )
                                               )
    Mansoor International Development Services )       ASBCA Nos. 58423, 59471, 59472
                                               )                  59473,59474,59475
                                               )                  59476,59477,60037
    Under Contract No. W91B4N-11-D-7011        )

    APPEARANCE FOR THE APPELLANT:                      Mr. M. YousufMansoor
                                                        Owner

    APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                        Army Chief Trial Attorney
                                                       MAJ Ronald M. Herrmann, JA
                                                       CPT William T. Wicks, JA
                                                       Erica S. Beardsley, Esq.
                                                        Trial Attorneys

                                   ORDER OF DISMISSAL

            On April 11, 2019, the parties executed an agreement settling all of the appeals
    listed above after participating in a mediation with the Board. The agreement required
    appellant to withdraw the appeals within ten days of payment. On June 25, 2019, the
    government filed the current motion to dismiss the appeals with prejudice. The
    government provided materials showing that the settlement payment was made to
    appellant on June 5, 2019, and appellant confirmed receipt on June 7, 2019. Appellant
    has not filed a motion to dismiss or responded to this motion. The appeals are dismissed
    with prejudice.

          Dated: August 1, 2019




                                                     Administrative Judge
                                                     Armed Services Board
                                                     of Contract Appeals
            I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
     Services Board of Contract Appeals in ASBCA Nos. 58423, 59471, 59472, 59473, 59474,
     59475 59476, 59477, 60037, Appeals ofMansoor International Development Services,
     rendered in conformance with the Board's Charter.

           Dated:



                                                      PA ULLA K. GA TES-LEWIS
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals




II




                                                 2